i          i      i                                                                             i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-10-00370-CV

                                   IN RE Carlos GUTIERREZ ARCE

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: June 16, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 12, 2010, relator Carlos Gutierrez Arce filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his pro se request for production of a trial transcript

and statement of facts.

           The record indicates relator’s request was filed with the trial court on January 27, 2010.

Relator acknowledges that he received correspondence from the clerk that he will be provided a copy

of the requested documents upon relator’s full payment of the costs of the copies. Accordingly,

relator’s petition for writ of mandamus is DENIED. TEX . R. APP . P. 52.8(a).

                                                                                PER CURIAM


           1
          … This proceeding arises out of Cause No. 04-09-00132-CV-K-A, in the 218th Judicial District Court, Karnes
County, Texas, the Honorable Stella Saxon presiding. However, relator lists the Honorable Ron Carr, Visiting Judge,
as the respondent.